DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive. 
The Applicant argues that Jones and Harb et al. fails to disclose or suggest extracting feature information related to the control target in frame contents of the video file, determining relevance of adjacent frame contents in the video file according to the feature information, and dividing the video file into the playback units according to the relevance of the adjacent frame contents, and then obtaining the at least one playback unit related to the control target.  The Examiner respectfully disagrees.  Jones discloses that the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands. To achieve this, the controller is configured to carry out multiple stages of analysis. First, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user.  Second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent. Third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities.  Subsequently, the controller 104 may control the playback device 102 based on the selected entities (paragraph [0067]).  Jones discloses extracting feature information related to the control target in frame contents of the video file, determining relevance of adjacent frame contents in the video file according to the feature information.  Harb et al. discloses that some content playback systems utilize metadata that may divide content into tracks or chapters to perform a “next-track” or “previous-track” at a push of a button (paragraph [0009]).  Furthermore, manipulating playback of content may be caused by input through voice recognition.  Voice recognition systems and connected virtual assistants may allow other playback functions, as such systems may have more versatility (paragraph [0010]).  Harb et al. broadly discloses extracting feature information related to the control target in frame contents of the video file, determining relevance of adjacent frame contents in the video file according to the feature information, but their feature information and control target all relate to information about the frames found in the metadata.  However, once Harb et al. is combined with Jones, the idea of using the extraction feature information to determine relevance of adjacent frames as disclosed by Jones can be combined with the division disclosed by Harb et al. and be used to help divide the video file into the playback units according to the relevance of the adjacent frame contents, and then obtaining the at least one playback unit related to the control target.  Therefore, the combination of Jones and Harb et al. disclose the claim limitations as described above and the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent Application Publication 2020/0175986) in view of Harb et al. (U.S. Patent Application Publication 2021/0297496).
Regarding claim 1, Jones discloses a playback control method, comprising: obtaining a control instruction, wherein the control instruction comprises an identifier of a currently played video file, a current playback point, a control target, and a control type (paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier); determining a playback unit to be controlled in the video file according to the control type and the at least one playback unit related to the control target (paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities); and performing a control process on the playback unit to be controlled (paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities); and obtaining the at least one playback unit related to the control target in the video file comprise: extracting feature information related to the control target in frame contents of the video file (paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier; paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities); determining relevance of adjacent frame contents in the video file according to the feature information related to the control target in the frame contents (paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier; paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities);   However, Jones fails to explicitly disclose dividing the video file corresponding to the identifier to playback units according to the control target, and obtaining at least one playback unit related to the control target in the video file; wherein dividing the video file corresponding to the identifier to playback units according to the control target, and obtaining the at least one playback unit related to the control target in the video file comprise: extracting feature information related to the control target in frame contents of the video file; determining relevance of adjacent frame contents in the video file according to the feature information related to the control target in the frame contents; and dividing the video file into the playback units according to the relevance of the adjacent frame contents in the video file, and obtaining the at least one playback unit related to the control target in the video file.
Referring to the Harb et al. reference, Harb et al. discloses a playback control method, comprising: dividing the video file corresponding to the identifier to playback units according to the control target, and obtaining at least one playback unit related to the control target in the video file (paragraph [0009] – some content playback systems utilize metadata that may divide content into tracks or chapters to perform a “next-track” or “previous-track” at a push of a button; paragraph [0010] – voice recognition); wherein dividing the video file corresponding to the identifier to playback units according to the control target, and obtaining the at least one playback unit related to the control target in the video file comprise: extracting feature information related to the control target in frame contents of the video file (paragraph [0009] – some content playback systems utilize metadata that may divide content into tracks or chapters to perform a “next-track” or “previous-track” at a push of a button; paragraph [0010] – voice recognition); determining relevance of adjacent frame contents in the video file according to the feature information related to the control target in the frame contents (paragraph [0009] – some content playback systems utilize metadata that may divide content into tracks or chapters to perform a “next-track” or “previous-track” at a push of a button; paragraph [0010] – voice recognition); and dividing the video file into the playback units according to the relevance of the adjacent frame contents in the video file, and obtaining the at least one playback unit related to the control target in the video file (paragraph [0009] – some content playback systems utilize metadata that may divide content into tracks or chapters to perform a “next-track” or “previous-track” at a push of a button; paragraph [0010] – voice recognition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had divided the video file into playback units for retrieval as disclosed by Harb et al. in the method disclosed by Jones in order to make the video file more user-friendly allowing for the data to be easily manipulated.
Regarding claim 2, Jones in view of Harb et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises: obtaining voice information of a user before obtaining the control instruction (Jones: paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier; paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities); identifying the voice information to obtain a voice recognition result (Jones: paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier; paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities); and when the voice recognition result comprises the control target and the control type, generating the control instruction according to the voice recognition result, the identifier of the currently played video file, and the current playback point (Jones: paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier; paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities).  
Regarding claim 3, Jones in view of Harb et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the control target comprises any one of a program, a first type of program, a program related to a first object, or a video clip (Jones: paragraph [0007] – the term “content” refers to any type of playable content, e.g. audio content (e.g. songs, audio recordings, etc.) or video content (e.g. video clips, films, etc.)).
Regarding claim 5, Jones in view of Harb et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the control type comprises any one of loop playback, skipping, playing the next, favoring, and sharing (Jones: paragraph [0007] – the term “content” refers to any type of playable content, e.g. audio content (e.g. songs, audio recordings, etc.) or video content (e.g. video clips, films, etc.)).  
Regarding claim 6, Jones in view of Harb et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein when the control type is loop playback, favoring or sharing, the playback unit to be controlled is a playback unit related to the control target and IPIDE3200544UScomprising the current playback point (Jones: paragraph [0007] – the term “content” refers to any type of playable content, e.g. audio content (e.g. songs, audio recordings, etc.) or video content (e.g. video clips, films, etc.); paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities).  
Regarding claim 7, Jones in view of Harb et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein when the control type is playing the next, the playback unit to be controlled is the next playback unit of a playback unit related to the control target and comprising the current playback point (Jones: paragraph [0007] – the term “content” refers to any type of playable content, e.g. audio content (e.g. songs, audio recordings, etc.) or video content (e.g. video clips, films, etc.); paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities).  
Regarding claim 8, Jones discloses a playback control apparatus, comprising a non-transitory computer-readable medium including computer-executable instructions stored thereon, and an instruction execution system which is configured by the instructions to implement at least one of: an obtaining module, configured to obtain a control instruction, wherein the control instruction comprises an identifier of a currently played video file, a current playback point, a control target, and a control type (paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier); a determining module, configured to determine a playback unit to be controlled in the video file according to the control type and the at least one playback unit related to the control target (paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities); and a processing module, configured to perform a control process on the playback unit to be controlled (paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities); and obtaining the at least one playback unit related to the control target in the video file comprise: extract feature information related to the control target in frame contents of the video file (paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier; paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities); determine relevance of adjacent frame contents in the video file according to the feature 2PIDE3200544USinformation related to the control target in the frame contents (paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier; paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities).  However, Jones fails to explicitly disclose a dividing module, configured to divide the video file corresponding to the identifier to playback units according to the control target, and obtain at least one playback unit related to the control target in the video file; wherein the dividing module is configured to: extract feature information related to the control target in frame contents of the video file; determine relevance of adjacent frame contents in the video file according to the feature 2PIDE3200544USinformation related to the control target in the frame contents; and divide the video file into the playback units according to the relevance of the adjacent frame contents in the video file, and obtain the at least one playback unit related to the control target in the video file.  
Referring to the Harb et al. reference, Harb et al. discloses a playback control apparatus, comprising: a dividing module, configured to divide the video file corresponding to the identifier to playback units according to the control target, and obtain at least one playback unit related to the control target in the video file (paragraph [0009] – some content playback systems utilize metadata that may divide content into tracks or chapters to perform a “next-track” or “previous-track” at a push of a button; paragraph [0010] – voice recognition); wherein the dividing module is configured to: extract feature information related to the control target in frame contents of the video file (paragraph [0009] – some content playback systems utilize metadata that may divide content into tracks or chapters to perform a “next-track” or “previous-track” at a push of a button; paragraph [0010] – voice recognition); determine relevance of adjacent frame contents in the video file according to the feature 2PIDE3200544USinformation related to the control target in the frame contents (paragraph [0009] – some content playback systems utilize metadata that may divide content into tracks or chapters to perform a “next-track” or “previous-track” at a push of a button; paragraph [0010] – voice recognition); and divide the video file into the playback units according to the relevance of the adjacent frame contents in the video file, and obtain the at least one playback unit related to the control target in the video file (paragraph [0009] – some content playback systems utilize metadata that may divide content into tracks or chapters to perform a “next-track” or “previous-track” at a push of a button; paragraph [0010] – voice recognition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had divided the video file into playback units for retrieval as disclosed by Harb et al. in the apparatus disclosed by Jones in order to make the video file more user-friendly allowing for the data to be easily manipulated.
Regarding claim 9, Jones in view of Harb et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the instruction execution system is further configured by the instructions to implement: an identifying module and a generating module (Jones: Fig. 1); the obtaining module is further configured to obtain voice information of a user (Jones: paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier; paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities); the identifying module is configured to identify the voice information to obtain a voice recognition result (Jones: paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier; paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities); and the generating module is configured to, when the voice recognition result comprises the control target and the control type, generate the control instruction according to the voice recognition result, the identifier of the currently played video file, and the current playback point (Jones: paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier; paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities).  
Regarding claim 10, Jones in view of Harb et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the control target comprises any one of a program, a first type of program, a program related to a first object, or a video clip (Jones: paragraph [0007] – the term “content” refers to any type of playable content, e.g. audio content (e.g. songs, audio recordings, etc.) or video content (e.g. video clips, films, etc.)).  
Regarding claim 12, Jones in view of Harb et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the control type comprises any one of loop playback, skipping, playing the next, favoring, and sharing (Jones: paragraph [0007] – the term “content” refers to any type of playable content, e.g. audio content (e.g. songs, audio recordings, etc.) or video content (e.g. video clips, films, etc.)).  
Regarding claim 13, Jones in view of Harb et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein when the control type is loop playback, favoring or sharing, the playback unit to be controlled is a playback unit related to the control target and comprising the current playback point (Jones: paragraph [0007] – the term “content” refers to any type of playable content, e.g. audio content (e.g. songs, audio recordings, etc.) or video content (e.g. video clips, films, etc.); paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities).  
Regarding claim 14, Jones in view of Harb et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein when the control type is playing the next, the playback unit to be controlled is the next playback unit of a playback unit related to the control target and comprising the current playback point (Jones: paragraph [0007] – the term “content” refers to any type of playable content, e.g. audio content (e.g. songs, audio recordings, etc.) or video content (e.g. video clips, films, etc.); paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities).  
Regarding claim 15, Jones discloses a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are used to cause the computer to implement a playback control method, and the method comprises: obtaining a control instruction, wherein the control instruction comprises an identifier of a currently played video file, a current playback point, a control target, and a control type (paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier); determining a playback unit to be controlled in the video file according to the control type and the at least one playback unit related to the control target (paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities); and performing a control process on the playback unit to be controlled (paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities) and obtaining the at least one playback unit related to the control target in the video file comprise: extract feature information related to the control target in frame contents of the video file (paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier; paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities); determine relevance of adjacent frame contents in the video file according to the feature 2PIDE3200544USinformation related to the control target in the frame contents (paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier; paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities).  However, Jones fails to explicitly disclose dividing the video file corresponding to the identifier to playback units according to the control target, and obtaining at least one playback unit related to the control target in the video file; wherein dividing the video file corresponding to the identifier to playback units according to the control target, and obtaining the at least one playback unit related to the control target in the video file comprise: extracting feature information related to the control target in frame contents of the video file; determining relevance of adjacent frame contents in the video file according to the feature information related to the control target in the frame contents; and dividing the video file into the playback units according to the relevance of the adjacent frame contents in the video file, and obtaining the at least one playback unit related to the control target in the video file.
Referring to the Harb et al. reference, Harb et al. discloses a playback control method, comprising: dividing the video file corresponding to the identifier to playback units according to the control target, and obtaining at least one playback unit related to the control target in the video file (paragraph [0009] – some content playback systems utilize metadata that may divide content into tracks or chapters to perform a “next-track” or “previous-track” at a push of a button; paragraph [0010] – voice recognition); wherein dividing the video file corresponding to the identifier to playback units according to the control target, and obtaining the at least one playback unit related to the control target in the video file comprise: extracting feature information related to the control target in frame contents of the video file (paragraph [0009] – some content playback systems utilize metadata that may divide content into tracks or chapters to perform a “next-track” or “previous-track” at a push of a button; paragraph [0010] – voice recognition); determining relevance of adjacent frame contents in the video file according to the feature information related to the control target in the frame contents (paragraph [0009] – some content playback systems utilize metadata that may divide content into tracks or chapters to perform a “next-track” or “previous-track” at a push of a button; paragraph [0010] – voice recognition); and dividing the video file into the playback units according to the relevance of the adjacent frame contents in the video file, and obtaining the at least one playback unit related to the control target in the video file (paragraph [0009] – some content playback systems utilize metadata that may divide content into tracks or chapters to perform a “next-track” or “previous-track” at a push of a button; paragraph [0010] – voice recognition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had divided the video file into playback units for retrieval as disclosed by Harb et al. in the method disclosed by Jones in order to make the video file more user-friendly allowing for the data to be easily manipulated.
Regarding claim 16, Jones in view of Harb et al. discloses all of the limitations as previously discussed with respect to claim 15 including that the method further comprises: obtaining voice information of a user before obtaining the control instruction (Jones: paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier; paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities); identifying the voice information to obtain a voice recognition result (Jones: paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier; paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities); and when the voice recognition result comprises the control target and the control type, generating the control instruction according to the voice recognition result, the identifier of the currently played video file, and the current playback point (Jones: paragraph [0009] – the playback device detects a voice command from a user (e.g. via its microphone), the system may analyze the voice command to determine the user intent; paragraph [0010] – the user intent may be determined based on the verbal content of the voice command, e.g. based on words present in the voice command – in some cases, the user intent may be determined by identifying the presence of a keyword in the voice command; paragraph [0020] – the predefined user intents may correspond to keywords (or key phrases) relating to the predefined user intents – for example, for a predefined user intent “playback control” (e.g. where the user wishes to control the playback of content being played on the playback device), associated patterns may include “play”, “stop”, “skip song”, “next”, “previous”, “repeat”, etc.; paragraph [0021] – a predefined user intent may also correspond to a phrase structure – for example, “SONG by ARTIST”, where “SONG” is a variable field corresponding to a song name and “ARTIST” is a variable field corresponding to an artist name – which reads on an identifier; paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities).  
Regarding claim 17, Jones in view of Harb et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the control target comprises any one of a program, a first type of program, a program related to a first object, or a video clip (Jones: paragraph [0007] – the term “content” refers to any type of playable content, e.g. audio content (e.g. songs, audio recordings, etc.) or video content (e.g. video clips, films, etc.)).
Regarding claim 18, Jones in view of Harb et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the control type comprises any one of loop playback, skipping, playing the next, favoring, and sharing (Jones: paragraph [0007] – the term “content” refers to any type of playable content, e.g. audio content (e.g. songs, audio recordings, etc.) or video content (e.g. video clips, films, etc.)).  
Regarding claim 19, Jones in view of Harb et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein when the control type is loop playback, favoring or sharing, the playback unit to be controlled is a playback unit related to the control target and IPIDE3200544UScomprising the current playback point (Jones: paragraph [0007] – the term “content” refers to any type of playable content, e.g. audio content (e.g. songs, audio recordings, etc.) or video content (e.g. video clips, films, etc.); paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities).  
Regarding claim 20, Jones in view of Harb et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein when the control type is playing the next, the playback unit to be controlled is the next playback unit of a playback unit related to the control target and comprising the current playback point (Jones: paragraph [0007] – the term “content” refers to any type of playable content, e.g. audio content (e.g. songs, audio recordings, etc.) or video content (e.g. video clips, films, etc.); paragraph [0067] - the content playback system 100 enables a meaning to be extracted from a voice command detected by the playback device 102, to facilitate control of the playback device 102 using voice commands - to achieve this, the controller is configured to carry out multiple stages of analysis - first, the controller 104 analyzes a detected voice command to determine a user intent, e.g. the type of request made by the user - second, the controller 104 analyses the voice command to extract entities from the voice command, the entities all being of a type associated with the determined user intent - third, the controller 104 performs a conflict resolution step, to select the correct entity (or entities) amongst the extracted entities - subsequently, the controller 104 may control the playback device 102 based on the selected entities).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
November 20, 2021